         Case 4:17-cr-40010-TSH Document 271 Filed 01/12/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA,               )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:17-cr-40010-TSH
                   v.                   )
                                        )
KEVIN A. PERRY, JR.,                    )
                   Defendant.           )
______________________________________ )


  ORDER ON DEFENDANT’S SUPPLEMENTAL MOTION FOR COMPASSIONATE
                      RELEASE (Docket No. 261)

                                      JANUARY 12, 2021

HILLMAN, D.J.,

       I sentenced Mr. Perry to 168 months of incarceration after he entered into a guilty plea to

nine counts of money laundering in violation of 18 U.S.C. § 1956(a)(1)(B), three counts of

unlawful structuring of cash deposits of 31 U.S.C. §§ 5324(a); one count of false statement on a

loan application; and one count of distribution of fentanyl in violation of 21 U.S.C. §§ 841(a) and

(b)(1)(A). In exchange for his guilty plea, the Government agreed not to file a § 851 Information,

which would have imposed a mandatory minimum sentence of 20 years.

       Mr. Perry previously sought to convert the reminder of his sentence to home confinement

due to the COVID-19 pandemic in motions before this Court on April 27, 2020; June 8, 2020;

August 7, 2020; and October 19, 2020 (Docket Nos. 232, 245, 249, and 256). All were denied

without prejudice so that Mr. Perry could renew his motion upon a change in circumstances in his

health or at his assigned BOP facility relating to the COVID-19 pandemic.

       Upon consideration of the current and potential prospective impact of the pandemic

together with an individualized assessment of relevant factors as they pertain to Mr. Perry,
          Case 4:17-cr-40010-TSH Document 271 Filed 01/12/21 Page 2 of 4




including (1) the defendant's age and health, including whether the defendant has any health

conditions that place him at increased risk of serious illness or death from COVID-19; (2) the

health, safety, and living conditions at the facility where the defendant is housed, any specific

crowding issues, and the specific steps taken by the facility in response to the spread of COVID-

19; and (3) the crime of conviction and length of the defendant's remaining sentence, I am not

convinced that he has, at this time, met the burden necessary to secure a compassionate release.

        Since my Order on November 10, 2020 (Docket No. 258), Mr. Perry has substantially

recovered from COVID-19, but continues to experience lingering symptoms including “periodic,

lingering headaches, memory loss and “just not feeling like himself.” (Docket No. 261 at 3). He

adds that he remains at risk for reinfection, though according to the BOP there are currently 0

inmate COVID-19 cases and 5 staff COVID-19 cases at FCI Berlin. BUREAU OF PRISONS:

COVID-19 CASES, https://www.bop.gov/coronavirus/index.jsp (last accessed Jan. 11, 2021). 1

Furthermore, reinfection appears to be rare. CENTERS FOR DISEASE CONTROL & PREVENTION,

REINFECTION WITH COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html (last accessed Jan. 10, 2021). Finally, Mr. Perry notes that he should be

released so that he may live with and care for his ailing father, and that the Court should take into

account future potential reductions in his sentence when assessing what proportion of that

sentence he has already served, including good time credit from programming that was cancelled

due to COVID-19, his eligibility for a pre-release placement, and his pending motion to vacate

his underlying conviction.




1
  Mr. Perry is assigned to FCP Berlin (current population 34 inmates). The BOP COVID-19 Case Tracker does not
provide separate COVID-19 case tallies for FCP Berlin and FCI Berlin, the larger, medium-security facility (current
inmate population 580 inmates).

                                                         2
         Case 4:17-cr-40010-TSH Document 271 Filed 01/12/21 Page 3 of 4




       I have already considered factors including his prior course of COVID-19 and his

prolonged time in isolation due to the BOP’s preventative measures to reduce the spread of the

disease throughout the prison population. I have also previously recognized that Mr. Perry is at

an increased risk for a severe course of COVID-19 due to leukopenia, a shortage of white blood

cells. Mr. Perry’s age does not place him in a higher-risk category.

       At present, Mr. Perry has served about 30% of his sentence. I cannot credit the results of

Mr. Perry’s motion to vacate towards my assessment of how much of his sentence he has served,

as the motion is still pending. Furthermore, I cannot credit Mr. Perry for good time credit that he

has not earned, though I understand that COVID-19 has forced the BOP to cancel many

educational and recidivism reduction programs that Mr. Perry may have otherwise taken advantage

of. I have considered his likely future eligibility for a pre-release placement or home confinement,

as well as his projected release date in the Sentencing Computation Monitoring Data provided by

counsel. (Docket No. 268-2). I also find it significant that the COVID-19 situation at FCP Berlin

appears to be under control; Defendant’s counsel points to media reports that the number of cases

in nearby Berlin, New Hampshire have spiked due to an outbreak at nearby state prisons, not FCP

Berlin or FCI Berlin. (Docket No. 263).

       As stated in my prior Orders denying Mr. Perry’s motions for compassionate release, the

Defendant committed the underlying offense while on supervised release for a different drug

offense. I have considered the letter submitted by Mr. Perry’s father and Mr. Perry’s PATTERN

score but remain concerned that he represents a danger to the public. (Docket No. 270-1

(SEALED)). Because Mr. Perry has not, under the circumstances presented here, demonstrated

that he meets the requirements to obtain a compassionate release, his motion is denied, without

prejudice to the filing of a further motion should there be a change in his circumstances.



                                                 3
     Case 4:17-cr-40010-TSH Document 271 Filed 01/12/21 Page 4 of 4




SO ORDERED.

                                                       /s/ Timothy S. Hillman
                                                          DISTRICT JUDGE




                                   4
